               Case 3:18-cv-06155-JCS Document 106-3 Filed 07/19/21 Page 1 of 4




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     Email: yhuang.law@gmail.com
 5
     Attorney for Plaintiffs
 6
 7
 8                                                  UNITED STATES DISTRICT COURT
 9                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                               SAN FRANCISCO/OAKLAND DIVISION
11
12
     CANDIDO ZAYAS, RUBEN SOTO,                                                               Case No.: 3:18 -cv-06155
13
     ALFREDO RUIZ, JOSE POOT, MILTON
14   LECLAIRE, NIGEL HENRY, RALPH
                                                                                   Related Case No. 3:18-cv-04890-JCS (Johnson)
     DOMINGUEZ, MATTHEW BRUGMAN ,
15                                                                                 Related Case No. 18-cv-04857 JCS (Taylor)
     MICHAEL BROWN, KISHAWN NORBERT,
16   MARK EDWARD HILL, and JAMES CLARK
     on behalf of themselves individually and others                               DECLARATION OF YOLANDA HUANG IN
17   similarly situated, as a class and Subclass,                                  SUPPORT OF MOTION FOR CLASS
                                                                                   CERTIFICATION,
18                                   Plaintiffs,
19                        vs.                                                      Judge:          Magistrate Joseph Spero
                                                                                   Date:           September 3, 2021
20   SAN FRANCISCO COUNTY SHERIFF’S                                                Time:           2:00 p.m.
     DEPARTMENT, CITY AND COUNTY OF                                                Place:          Courtroom F, 15th Floor
21
     SAN FRANCISCO, SAN FRANCISCO                                                                  450 Golden Gate Avenue
22   SHERIFF VICKI HENNESSEY; UNDER                                                                San Francisco, CA 94102
     SHERIFF MATHEW FREEAN; CHIEF
23   DEPUTY SHERIFF PAUL MIYAMOTO;
24   CAPTAIN JASON JACKSON, SARGEANT
     DOLLY and John & Jane DOEs, Nos. 1 - 50.
25
                                    Defendants.
26
27
     I, Yolanda Huang, declare:
28

                                                                               1
                    DECLARATION OF YHUANG IN SUPPORT OF MOTION FOR FINAL APPROVAL AND ATTORNEYS FEES
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 106-3 Filed 07/19/21 Page 2 of 4




         1.     I am an attorney admitted to practice before this Court and am counsel for plaintiffs and class
 1
                members in the ZAYAS action.
 2
         2.     I am counsel for plaintiffs in the Zayas case. I am a member of the California Bar and am
 3
                admitted to practice before the United States Supreme Court, the California Supreme Court,
 4
                the United States Court of Appeals for the Ninth Circuit, and all federal district courts in
 5              California. I am a 1982 graduate of the Berkeley School of Law, after receiving a double
 6              undergraduate degree from the University of California, Berkeley in 1976. After graduating
 7              from law school, I have maintained a solo practice in civil and criminal litigation in the San
 8              Francisco Bay Area.
 9       3.       I was the lead counsel in Ghysels v. Interfraternity Council, et al. No. 10494360, Alameda

10              County Superior Court, which was a complex litigation spanning seven (7) years
                representing plaintiffs who alleged public and private nuisance against all of the fraternities
11
                in the City of Berkeley, and their housing corporations. There were 72 defendants in all.
12
                This was successfully resolved in 2017.
13
         4.     In 2015, I was lead counsel and successfully concluded a class action lawsuit with 350 class
14
                members, against the Alameda County Sheriff’s Office regarding conditions of confinement
15              and the Oakland Police Department for wrongful arrests. (Angell et al. v. City of Oakland, et
16              al. Case No. C13-0190-NC, Northern District of California).
17       5.     Over the past decade, I have handled or am currently involved in over ten (10) conditions of
18              confinement cases involving county jails, 5 of which are class actions.
19       6.     I and my staff have done extensive work investigating the claims in this case since May 2017

20              and have the capacity to thoroughly and vigorously prosecute the claims in this case and
                properly represent the plaintiff class and subclass and intends to commit all necessary
21
                resources to do so.
22
         7.     In 2015, Magistrate Judge Cousins awarded attorneys fees to this declarant at a rate of $625
23
                per hour in a class action settlement. The current locally applicable market rate for someone
24
                who has 38 years of litigation experience is over $700 per hour. Utilizing the 2015 awarded
25              rate increased by the consumer price index as set by the United States Department of Labor,
26              which results in an hourly rate of $675.
27
28

                                                                               2
                    DECLARATION OF YHUANG IN SUPPORT OF MOTION FOR FINAL APPROVAL AND ATTORNEYS FEES
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 106-3 Filed 07/19/21 Page 3 of 4




         8.     In April, 2020, I had expended 435 hours in this matter, and my paralegal had expended 123
 1
                hours. the total of fees, calculated for the 92% of non-custody plaintiffs and class members is
 2
                as follows:
 3
                Attorney                            Hourly Rate                    Hours               Lodestar
 4
                Yolanda Huang                       $675                           435                 $293,625
 5
                Paralegal                           $150                           123                 $18,450
 6
         9. Since April, 2020, The efforts included communications with Plaintiffs and class members.
 7
         Particularly after we mailed a postcard to every potential class member in July, 2020, we received
 8       in excess of 500 phone calls in response in the 5 months following the mailing. All the responses
 9       were positive. There were no negative responses.
10       10. My paralegal, Jenna Swartz has expended an addition 96 hours responding to phone
11       communications and replying to written communications. Following the mailing of the postcard,

12       there were extensive communications from potential class members, including multiple contacts
         from individuals. I have expended an additional 67 hours. The total hours my office has
13
         expended is as follows:
14
                Attorney                            Hourly Rate                    Hours               Lodestar
15
                Yolanda Huang                       $675                           502                 $338,850
16
                Paralegal                           $150                           219                 $ 32,850
17
18
         The lodestar totals $371,700
19
         11. Costs of $35,000 incurred include filing fees, subpoena fees, mediation/ADR services, GTL
20       collect phone call fees from the jail, information technology (“IT”) for data entry and data
21       analysis to identify all class members, sort by sub-class, and assign class members to the various
22       sub-classes, with many class members belonging to more than one class; the mailing of postcards
23       to each known class member in summer of 2020, having a 24 hour live answering service,
24       starting in the summer of 2020.

25       12. I am requesting $330,000 in attorneys fees which is less than the lodestar. Including $35,000
         for costs, I am requesting a total of $365,000.00.
26
27
28

                                                                               3
                    DECLARATION OF YHUANG IN SUPPORT OF MOTION FOR FINAL APPROVAL AND ATTORNEYS FEES
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
               Case 3:18-cv-06155-JCS Document 106-3 Filed 07/19/21 Page 4 of 4




               I make this declaration under penalty of perjury under the laws of the State of California,
 1
         executed this 19th day of July, 2021, in Berkeley, California.
 2
 3
 4
                                                                                             __/s/ Yolanda Huang________
 5                                                                                           YOLANDA HUANG
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                               4
                    DECLARATION OF YHUANG IN SUPPORT OF MOTION FOR FINAL APPROVAL AND ATTORNEYS FEES
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
